Order modified by allowing the tenant space in the cellar premises designated by letters “ A ”, “ B ”, “ C ” on plaintiffs’ Exhibit “11” for the purpose of continuing to furnish the present services to her roomers, without payment of additional rent therefor, and, as so modified, affirmed, without costs. The tenant is, of course, to br^e access to the space *920alloted to her in the cellar. Present — Peek, P. J., Dore, Cohn, Callahan and Yan Yoorhis, JJ.; Dore and Callahan, JJ., dissent and vote to affirm. Settle order on notice.